In a proceeding in the Surrogate’s Court, Suffolk County, for the judicial settlement of the final account of the executor, the appellants were permitted by the court to file petitions by which they seek to set aside the probate of the will and to stay the accounting proceeding, and were further permitted to produce and present evidence in support of their claims that they have an interest in the estate and are proper parties to any proceedings therein as alleged wife and daughter, respectively, of the testator. The appeal is from an order and decree (one paper) dismissing the petitions. Order and decree unanimously affirmed, with costs to respondents filing separate briefs, payable out of the estate. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.